Citation Nr: 0100266	
Decision Date: 01/05/01    Archive Date: 01/11/01

DOCKET NO.  99-19 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for cold injury residuals 
to the hands.  

ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel 


INTRODUCTION

The veteran served on active duty from October 1947 to 
October 1951 and from August 1955 to October 1957.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee in which entitlement to service 
connection for cold injury residuals to the hands was denied.  


FINDING OF FACT

The veteran sustained a cold injury to both hands during his 
tour of duty, and there is medical evidence that he currently 
has residuals of a cold injury of the hands.  


CONCLUSION OF LAW

Cold injury residuals to the hands were incurred in active 
service.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. 
§ 3.102, 3.303 (2000). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Generally, service connection may be established for a 
disability resulting from personal injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted within the 
line of duty if the disability is not a result of the 
veteran's own willful misconduct.  38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. § 3.303(a) 2000).  With chronic disease 
shown as such in service so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  In addition, service 
connection may be established for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

The VA examined the veteran four times and obtained his 
service medical records, private medical records and VA 
outpatient treatment records.  Therefore, the VA has 
fulfilled its duty to assist in the development of the 
veteran's claim.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, ___ (2000) (to 
be codified at 38 U.S.C. § 5103A).

Service medical records showed that the veteran was treated 
for frostbite of both feet in December 1950.  The service 
medical records indicated that the frostbite of the feet was 
sustained in action against an organized enemy.  

The VA examined the veteran in June 1952 and there was no 
diagnosis with regard to cold injury residuals.  In April 
1954 a private physician wrote that he had examined the 
veteran and provided the diagnosis of sequelae of frost 
bitten feet consisting of painful cold weak feet and the same 
process to a less extent involving his hands.  The VA 
examined the veteran in November 1954 and there was no 
diagnosis with regard to cold injury residuals to the hands.  

VA outpatient treatment records, dated March 1974 to January 
1999, indicated that the veteran was seen for complaints 
regarding his hands.  In March 1974 the VA physician thought 
the veteran's papules, excoriations and dermatitis without 
pruritus was possibly due to exposure to fiberglass 
insulation.  Between April 1997 and January 1999 the veteran 
was seen for rashes, dermatitis, urticaria and eczema.  

Private medical records, dated July 1997 to November 1997, 
show that the veteran was seen for extensive eczematous 
eruption over the upper extremities, an itchy rash on his 
hands, and many excoriations and plaque areas that looked 
like chronic tinea.  

The VA examined the veteran in November 1997 and the 
diagnoses included neuropathy with paresthesias secondary to 
frostbite and peripheral vascular disease and chronic 
urticaria vs. eczema possibly related to medication given at 
the Memphis VA Medical Center.  

The VA examined the veteran in October 1998 and the 
impressions included a history of freezing cold injury to 
bilateral upper extremities with residuals and probable 
peripheral neuropathy possibly secondary to freezing cold 
injury.  Upon examination of the veteran's hands his pulse 
was moderately impaired bilaterally and his hands were warm 
with shiny skin.  There was no deformity or tenderness.  His 
left side grip was 4/5 and opposition on the right side was 
weak when performed with the ring and little fingers.  
Opposition on the left side was weak with all fingers.  He 
had diminished pinprick on the dorsum of both hands and the 
ventral aspect of the tips of the right fingers only.  X-rays 
revealed periarticular demineralization bilaterally with no 
other abnormalities.  The examiner opined that it was at 
least as likely as not that the veteran's cutaneous problem 
may be related to his frostbite injury.  

In view of the current medical diagnosis of residuals of 
frostbite, the physician's comments regarding the veteran's 
cold injury while on active duty, and considering that there 
is no indication of such an injury post-service, the evidence 
is at least in equipoise as to whether the veteran's current 
residuals of frostbite are linked to service.  The private 
physician in April 1954 diagnosed sequelae of frost bitten 
hands.  In addition, the comment of the examining VA 
physicians in October 1998 to the effect that the claims 
folder had been reviewed, this medical opinion that it was at 
least as likely as not that the veteran's cutaneous problem 
may be related to his frostbite injury is accorded 
substantial probative value.  The Board finds that the 
evidence is in equipoise, and thus the benefit of the doubt 
is resolved in favor of the veteran.  Accordingly, service 
connection for cold injury residuals to the hands is 
warranted.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. 
§§ 3.102, 3.303 (2000).  

The Board notes that the RO did not issue a Supplemental 
Statement of the Case after receipt of the most current VA 
outpatient treatment records and before forwarding the matter 
to the Board.  However, since the Board has determined that 
the benefit to which the evidence relates is allowed the 
evidence need not be referred to the agency of original 
jurisdiction for review and preparation of a SSOC.  38 C.F.R. 
§ 20.1304(c).  



ORDER

Service connection for cold injury residuals to the hands is 
granted, subject to the provisions governing the award of 
monetary benefits. 




		
	C. P. RUSSELL
	Veterans Law Judge
	Board of Veterans' Appeals

 

